DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-10, 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schuster (2015/0204678).
Schuster discloses an elevator system comprising: an elevator car (Elevator A, Elevator B) located within an elevator shaft, the elevator car moveable between a plurality of floors of a building (paragraphs 24-26); a car operating panel located within the elevator car and having a plurality of buttons operable for selection of a destination floor of the plurality of floors (paragraph 24); a digital readable marker (tags) located within the elevator car that is at least one of scannable and readable by a user device (abstract; and paragraphs 21 and 24); and a digital storage system having information stored thereon, the information including directory information, wherein the directory information includes information associated with the floors selectable by operation of the plurality of buttons (paragraphs 42-43 and 48); wherein, when a user device scans or 
Schuster discloses the elevator system, wherein the information stored on the digital storage system is updatable based on changes related to each of the plurality of floors (paragraph 42).
Schuster discloses the elevator system, wherein the information transmitted from the digital storage system includes data enabling interactive elements to be displayed by the user device (paragraphs 22-24 and 47-50).
	Schuster discloses the elevator system, wherein the information transmitted from the digital storage system further includes expandable information to provide additional information displayed by the user device (paragraphs 33), .
	Schuster discloses the elevator system, wherein the digital readable marker is located on the car operating panel (within the elevator car – paragraph 24).
	Schuster discloses the elevator system, wherein the information stored on the digital storage system and transmitted to the user device includes audio information (via 980) associated with the directory information, wherein the user device can generate audio (via 980) based on received audio information (paragraph 22).
	Schuster discloses the elevator system, wherein the digital readable marker (120) is at least one of a barcode, a matrix barcode, a two-dimensional code, a scannable image, and an alphanumeric code (paragraph 45).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuster.
Schuster is discussed above.  Schuster does not disclose augmented reality display.
However, Official Notice is taken with respect to Augmented Reality display being well known in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to utilize the well known teachings with Schuster, because the teachings provide a more expressive way of displaying information.

	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063.  The examiner can normally be reached on M-F 6:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






MTF6/3/2021
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837